DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/133,941, originally filed 09/18/2018, claims no foreign priority.  This application claims benefit of 62/665,350 filed 05/01/2018 and claims benefit of 62/569,799 filed 10/09/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.

Response to Amendment
This is office action is in response to Amendments submitted on 06/28/2021 wherein claims 1-20 are pending and ready for examination.

EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was given in an interview with Brent R. Knight on 07/23/2021.
	The application has been amended as follows:

Regarding Independent claim 10:
	A controller system, comprising: 
	a Proportional-Integral-Derivative (PID) controller configured to control toward a desired process value by manipulating a second variable; 
	an arrangement in communication with the controller to repetitively measure a value of the desired process value; 
	the controller being configured to execute a routine that: 
	determines a moving average of the measured values; 
	determines a moving standard deviation of the measured values; 
	defines an outer zone of measured values with the determined moving average and a first plurality of the determined moving standard deviation [[;]] , the outer zone including an outer zone high limit and an outer zone low limit centered about the determined moving average and including an outer zone width that is a determined factor of the determined moving standard deviation; 
	defines an inner zone of measured values with the determined moving average and a second plurality of the determined moving standard deviation, the first plurality being greater in number than the second plurality [[;]] , the inner zone including an inner zone high limit and an inner zone low limit centered about the determined moving average and including an inner zone width factor that is a determined factor of the determined moving standard deviation, wherein the outer zone width factor is greater in magnitude than the magnitude of the inner zone width factor;  
	monitors the measured values for the occurrence of a first statistical event with respect to the outer zone and adjusting a gain of the controller by a first factor associated with the outer zone gain upon detection of the first statistical event; 
	monitors the measured values for the occurrence of a second statistical event with respect to the inner zone and adjusting the gain of the controller by a second associated with the inner zone gain factor upon detection of the second statistical event; 
	wherein the first factor differs from the second factor; 
	whereby the controller is automatically tuned to provide stability for the desired process value.  

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is Examiner’s statement of reasons for allowance:
	The prior art of record does not teach or fairly suggest the specific methodology for automatically tuning a Proportional Integral Derivative (PID) controller by adjusting gains based on an inner zone and an outer zone which are defined with respect to a moving average and standard deviation, where both zones are centered about the determined moving average, both zones have a width that is a factor of the determined standard deviation, and the width of the outer zone is greater in magnitude than the width of the inner zone.
  
Regarding Independent claim 1:  The prior art of Astrid and Seem teach the following limitations of independent claim 1.
	A method of automatically tuning a Proportional-Integral-Derivative (PID) controller configured to control toward a desired process value by manipulating a second variable, comprising: 
	repetitively measuring a value of the desired process value during a time interval; 
	from the repetitively measuring, determining a moving average of the measured values and determining a moving standard deviation of the measured values; 
	defining an outer zone of measured values with the determined moving average and a first plurality of the determined moving standard deviation,
	defining an inner zone of measured values with the determined moving average and a second plurality of the determined moving standard deviation, the first plurality being greater in number than second plurality,
	monitoring the measured values for the occurrence of a first statistical event with respect to the outer zone and adjusting a gain of the controller by a first factor associated with the outer zone gain upon detection of the first statistical event; 
	monitoring the measured values for the occurrence of a second statistical event with respect to the inner zone and adjusting the gain of the controller by a second factor associated with the inner zone gain upon detection of the second statistical event; 
	wherein the first factor differs from the second factor; 
	whereby the controller is automatically tuned to provide stability for the desired process value.  
the outer zone including an outer zone high limit and an outer zone low limit centered about the determined moving average and including an outer zone width that is a determined factor of the determined moving standard deviation;”
	“the inner zone including an inner zone high limit and an inner zone low limit centered about the determined moving average and including an inner zone width factor that is a determined factor of the determined moving standard deviation, wherein the outer zone width factor is greater in magnitude than the magnitude of the inner zone width factor;” with or in combination with the above cited limitations from claim 1.  Seem teaches an inner zone and an outer zone based on a moving average and standard deviation however the prior art of record does not teach an inner zone and outer zone with a high limit and low limit each being centered about a determiner moving average and the width of each zone based on a factor of the standard deviation.

The prior art of Astrid and Seem teach the following limitations of independent claim 10.
	A controller system, comprising: 
	a Proportional-Integral-Derivative (PID) controller configured to control toward a desired process value by manipulating a second variable; 
	an arrangement in communication with the controller to repetitively measure a value of the desired process value; 
	the controller being configured to execute a routine that: 
	determines a moving average of the measured values; 
	determines a moving standard deviation of the measured values; 

	defines an inner zone of measured values with the determined moving average and a second plurality of the determined moving standard deviation, the first plurality being greater in number than the second plurality; 
	monitors the measured values for the occurrence of a first statistical event with respect to the outer zone and adjusting a gain of the controller by a first factor associated with the outer zone gain upon detection of the first statistical event; 
	monitors the measured values for the occurrence of a second statistical event with respect to the inner zone and adjusting the gain of the controller by a second associated with the inner zone gain factor upon detection of the second statistical event; 
	wherein the first factor differs from the second factor; 
	whereby the controller is automatically tuned to provide stability for the desired process value.  
	However, Examiner was unable to find a prior art, including Astrid and Seem that teaches or fairly suggests the limitations “the outer zone including an outer zone high limit and an outer zone low limit centered about the determined moving average and including an outer zone width that is a determined factor of the determined moving standard deviation;”
	“the inner zone including an inner zone high limit and an inner zone low limit centered about the determined moving average and including an inner zone width factor that is a determined factor of the determined moving standard deviation, wherein the outer zone width factor is greater in magnitude than the magnitude of the inner zone width factor;” with or in combination with the above cited limitations from claim 1.  Seem teaches an inner zone and an 

Response to Arguments
Applicant’s arguments filed 06/28/2021 have been fully considered and are persuasive.

Regarding Claim Rejection – 35 USC §103 pages 8-11 of applicant’s remarks, based on consultation, consideration, and new searching the 35 USC § 103 rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/26/2021